Case 2:19-cv-00492-EFB Document 2 Filed 03/19/19 Page 1 of 2

                                                           FILED
                                                          Mar 19, 2019
                                                       CLERK, U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF CALIFORNIA




                                               2:19-cv-0492 EFB (PC)
Case 2:19-cv-00492-EFB Document 2 Filed 03/19/19 Page 2 of 2
